Citation Nr: 1544907	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-16 609	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an earlier effective date than August 21, 2013 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to September 1967, he died in February 2012.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center of the Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Board hearing at the RO in Seattle, Washington.  


FINDING OF FACT

The appellant's claim for the cause of the Veteran's death was received on August 21, 2013.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 21, 2013, for the grant of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned effective date after service connection for the cause of the Veteran's death was granted.  Once a decision awarding this benefit and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  All identified evidence relevant to the claim has been obtained.  The appeal turns on when a claim was filed.  Thus, VA's duty to assist has been met.

Effective Date

Generally, the VA guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  The effective date of an evaluation and an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Additionally, 38 U.S.C.A. § 5110(d) provides that the effective date of an award of death compensation/dependency and indemnity compensation, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  Claims can be informal in nature.  See 38 C.F.R. § 3.155 (2015).  Effective dates are based upon the RO's receipt of that claim.  

The appellant asserts that the effective date for the grant of service connection for the cause of the Veteran's death should be earlier than August 21, 2013 because VA had constructive notice of the Veteran's death prior to that date.  See April 2014 Statement in Support of Claim.  Alternatively, the appellant contends that she first sought to submit a claim in June 2012 when she spoke to a Veteran's service representative at Wasco County Veterans Services and believed that that representative had filed a claim at that time but that, through no fault of her own, a claim was only filed some time later, in August 2013.  See September 2014 Board Hearing Transcript.

The claims file contains no evidence of the appellant's desire to make a claim of service connection for the cause of the Veteran's death prior to the current effective date-August 21, 2013.  This is when a Statement in Support of Claim was received from the appellant and date stamped by the RO.  A February 2014 letter from the Wasco County Veterans Services in Oregon indicates that the appellant spoke to a representative on June 18, 2012 and that he began gathering evidence from that time.  However, there is no indication that a claim was filed to the RO prior to August 2013.

The "presumption of regularity" provides that it is presumed that government officials "have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  

Here, in order to establish an earlier effective date, the evidence must demonstrate clear evidence that a claim, formal or informal, was filed prior to August 21, 2013.  Otherwise, it would be presumed that the RO would have date stamped and associated the claim with the claims file in the ordinary and normal course of business.  See, e.g., VA Adjudication Procedure Manual M21-1, III.ii.1.C.a. (2015) (each document submitted to VA must receive a stamp with the date of receipt).  

The claims file does not include clear evidence that demonstrates that a claim was sent earlier than August 2013, such as actual receipt by VA or a certified mail receipt.  Thus, the presumption of regularity is not rebutted.  Accordingly, the Board finds that the date of the claim is August 21, 2013 and represents the earliest possible effective date as the claim was not received within a year of the Veteran's death.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.304.

While the Board is sympathetic to the appellant's circumstances, as no claim was filed prior to August 21, 2013, an earlier effective date must be denied as the preponderance of the evidence is against the claim.


ORDER

An earlier effective date than August 21, 2013 for the grant of service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


